Exhibit 10.3

[Execution Copy]

AMENDED AND RESTATED REGISTRATION RIGHTS AGREEMENT

AMENDED AND RESTATED REGISTRATION RIGHTS AGREEMENT (this “Agreement”), dated as
of February 26, 2007, between Halliburton Company, a Delaware corporation
(“Halliburton”), and KBR, Inc., a Delaware corporation (the “Company”).

WHEREAS, Kellogg Energy Services, Inc., a Delaware corporation and a wholly
owned subsidiary of Halliburton (“KESI”), owns approximately 81% of the capital
stock of the Company outstanding as of the execution of this Agreement; and

WHEREAS, in November 2006 the Company offered and sold to the public (the
“Public Offering”) shares of the Company’s Common Stock (as defined below)
representing approximately 19% of the capital stock of the Company outstanding
as of the execution of this Agreement; and

WHEREAS, in connection with the Public Offering, the Company and Halliburton
entered into a Registration Rights Agreement, dated as of November 20, 2006 (the
“Original Agreement”), pursuant to which the Company granted to Halliburton and
any of its Affiliates (other than the Company or any of its Subsidiaries) who
from time to time own Registrable Securities (including without limitation KESI)
certain registration rights applicable to Registrable Securities (as defined
below) held by Halliburton and such Affiliates; and

WHEREAS, Halliburton is currently contemplating disposing of its remaining
shares of Common Stock by means of an exchange offer under which Halliburton
would offer the shares of Common Stock owned by Halliburton to Halliburton’s
stockholders in exchange for shares of Halliburton’s common stock at a specified
exchange ratio, with any remaining unsubscribed shares of Common Stock to be
disposed of by Halliburton by means of a subsequent spin-off distribution to
Halliburton’s stockholders or sale (the “Exchange Offer”); and

WHEREAS, Halliburton has requested the amendment of certain terms of the
Original Agreement in connection with the Exchange Offer; and

WHEREAS, the parties hereto desire to enter into this Agreement to amend certain
terms of the Original Agreement and to reflect the terms of Halliburton’s
registration rights, as so amended;

NOW, THEREFORE, upon the premises and based on the mutual promises herein
contained, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the parties agree as follows:

1. Certain Definitions. As used in this Agreement, the following initially
capitalized terms shall have the following meanings:

(a) “Affiliate” means, with respect to any person, any other person who,
directly or indirectly, is in control of, is controlled by or is under common
control with the former person; and “control” (including the terms
“controlling,” “controlled by,” and “under common control with”) means the
possession, direct or indirect, of the power to direct or cause the direction of
the management and policies of a person, whether through the ownership of voting
securities, by contract or otherwise.

 

-1-



--------------------------------------------------------------------------------

(b) “Common Stock” means the Company’s common stock, par value $0.001 per share.

(c) “Company Securities” has the meaning set forth in Section 3 hereof.

(d) “Exchangeable Securities” has the meaning set forth in Section 6 hereof.

(e) “Exchange Offer Registration Statement” means the Company’s registration
statement on Form S-4 to be filed with the SEC in connection with the Exchange
Offer, as may be amended from time to time.

(f) “Fair Market Value” means, with respect to any security, (i) if the security
is listed on a national securities exchange or authorized for quotation on a
national market quotation system, the closing price, regular way, of the
security on such exchange or quotation system, as the case may be, or if no such
reported sale of the security shall have occurred on such date, on the next
preceding date on which there was such a reported sale, or (ii) if the security
is not listed for trading on a national securities exchange or authorized for
quotation on a national market quotation system, the average of the closing bid
and asked prices as reported by the National Association of Securities Dealers
Automated Quotation System or such other reputable entity or system engaged in
the regular reporting of securities prices and on which such prices for such
security are reported or, if no such prices shall have been reported for such
date, on the next preceding date for which such prices were so reported, or
(iii) if the security is not publicly traded, the fair market value of such
security as determined by a nationally recognized investment banking or
appraisal firm mutually acceptable to the Company and the Holders, the fair
market value of whose Registrable Securities is to be determined.

(g) “Holder” means (i) Halliburton and any Affiliate of Halliburton (other than
the Company or any of its Subsidiaries) who from time to time owns Registrable
Securities (including without limitation KESI) or (ii) any Permitted Transferee
and any Affiliate of such Permitted Transferee who from time to time owns
Registrable Securities.

(h) “Initiating Holders” has the meaning set forth in Section 3(b) hereof.

(i) “Initiating Holder Securities” has the meaning set forth in Section 3(b)
hereof.

(j) “IPO Underwriting Agreement” means that certain underwriting agreement,
dated as of November 15, 2006, entered into by the Company, KBR Holdings, LLC,
and Credit Suisse Securities (USA) LLC, Goldman, Sachs & Co., and UBS Securities
LLC, as representatives of the several underwriters for the Public Offering
(collectively, the “IPO Representatives”).

 

-2-



--------------------------------------------------------------------------------

(k) “Maximum Marketable Amount” means, when used in connection with an
underwritten offering, the aggregate number or principal amount of securities
which, in the opinion of the managing underwriter for such offering, can be sold
in such offering without materially and adversely affecting the offering.

(l) “Other Holders” has the meaning set forth in Section 3(b) hereof.

(m) “Other Securities” has the meaning set forth in Section 3 hereof.

(n) “Permitted Transferee” has the meaning set forth in Section 11 hereof.

(o) “Person” means any individual, partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
joint venture, or other entity of whatever nature.

(p) “Registrable After-Acquired Securities” means any securities of the Company
acquired by a Holder after the execution of the Original Agreement.

(q) “Registrable Securities” means any of the following held by a Holder (i) the
shares of Common Stock owned as of the execution of the Original Agreement by
KESI, (ii) all Registrable After-Acquired Securities, (iii) any stock or other
securities into which or for which such Common Stock or Registrable
After-Acquired Securities may hereafter be changed, converted or exchanged, and
(iv) any other securities issued to holders of such Common Stock or Registrable
After-Acquired Securities (or such stock or other securities into which or for
which such Common Stock or Registrable After-Acquired Securities are so changed,
converted or exchanged) upon any reclassification, share combination, share
subdivision, share dividend, merger, consolidation or similar transaction or
event, provided that any such securities shall cease to be Registrable
Securities when such securities are sold in any manner to a person who is not a
Permitted Transferee or after the registration rights with respect to the Holder
thereof has expired pursuant to Section 12(g).

(r) “Registration Expenses” means all out-of-pocket expenses incurred in
connection with any registration of Registrable Securities pursuant to this
Agreement (other than Selling Expenses), including, without limitation, the
following; (i) SEC filing fees; (ii) all fees, disbursements and expenses of the
Company’s counsel(s) and accountants in connection with the registration of the
Registrable Securities to be disposed of and the reasonable fees, disbursements
and expenses of counsel, other than the Company’s counsel, selected by the
Holders of the Registrable Securities to be disposed of; (iii) all expenses in
connection with the preparation, printing and filing of the registration
statement, any preliminary prospectus or final prospectus and amendments and
supplements thereto and the mailing and delivering of copies thereof to any
Holders, underwriters and dealers and all expenses incidental to delivery of the
Registrable Securities; (iv) the cost of printing or producing any underwriting
agreement, agreement among underwriters, agreement between syndicates, selling
agreement, blue sky or legal investment memorandum or other document in
connection with the offering, sale or delivery of the Registrable Securities to
be disposed of; (v) all expenses in connection with the qualification of the
Registrable Securities to be disposed of for offering and sale under state
securities laws, including the fees and disbursements of counsel for the
underwriters in connection with such

 

-3-



--------------------------------------------------------------------------------

qualification and the preparation of any blue sky and legal investments surveys;
(vi) the filing fees incident to securing any required review by the National
Association of Securities Dealers, Inc. of the terms of the sale of the
Registrable Securities to be disposed of; (vii) transfer agents’, depositaries’
and registrars’ fees and the fees of any other agent appointed in connection
with such offering; (viii) all security engraving and security printing
expenses, (ix) all fees and expenses payable in connection with the listing of
the Registrable Securities on any securities exchange or inter-dealer quotation
system; (x) all expenses incurred in connection with “roadshow” presentations
and holding meetings with potential investors to facilitate the distribution and
sale of Registrable Securities; and (xi) any one-time payment for directors and
officers insurance directly related to such offering, provided the insurer
provides a separate statement for such payment.

(s) “Rule 144” means Rule 144 promulgated under the Securities Act, or any
successor rule to similar effect.

(t) “SEC” means the United States Securities and Exchange Commission.

(u) “Securities Act” means the Securities Act of 1933, as amended, or any
successor statute.

(v) “Selling Expenses” means all underwriting discounts and commissions, selling
concessions and stock transfer taxes applicable to the sale by the Holders of
Registrable Securities pursuant to this Agreement, including any fees payable to
any dealer manager for the Exchange Offer.

(w) “Selling Holder” has the meaning set forth in Section 5(e) hereof.

2. Demand Registration.

(a) At any time prior to such time as the rights under this Section 2 terminate
with respect to a Holder as provided in Section 2(a)(iii) hereof, upon written
notice from such Holder in the manner set forth in Section 12(i) hereof
requesting that the Company effect the registration under the Securities Act of
any or all of the Registrable Securities held by such Holder or any of its
Affiliates, which notice shall specify the intended method or methods of
disposition of such Registrable Securities, the Company shall use its best
efforts to effect, in the manner set forth in Section 5, the registration under
the Securities Act of such Registrable Securities for disposition in accordance
with the intended method or methods of disposition stated in such request
(including (1) in an offering on a delayed or continuous basis under Rule 415
(or any successor rule of similar effect) promulgated under the Securities Act
and accordingly requiring the filing of a “shelf” registration statement and/or
(2) sales for cash or dispositions upon exchange or conversion of securities or
dispositions for any form of consideration or no consideration), provided that:

(i) if, while a registration request is pending pursuant to this Section 2(a),
the Company determines, following consultation with and receiving advice from
its legal counsel, that the filing of a registration statement would require the
disclosure of material information that the Company has a bona fide business
purpose for preserving as confidential and the disclosure of which the

 

-4-



--------------------------------------------------------------------------------

Company determines reasonably and in good faith would have a material adverse
effect on the Company, the Company shall not be required to effect a
registration pursuant to this Section 2(a) until the earlier of (A) the date
upon which such material information is otherwise disclosed to the public or
ceases to be material and (B) 30 days after the Company makes such
determination, provided, however, that the Company shall not be permitted to
delay a requested registration in reliance on this clause (i) more than twice in
any 12-month period;

(ii) the Company shall not be obligated to file a registration statement
relating to a registration request pursuant to this Section 2: (A) for so long
as any lock-up restrictions provided for under the terms of Section 5(h) of the
IPO Underwriting Agreement prohibit the Company from filing a registration
statement relating to any such registration request, unless the filing of a
registration statement relating to any such registration request has been
consented to by the IPO Representatives in accordance with the terms of
Section 5(h) of the IPO Underwriting Agreement, or (B) within a period of 60
days after the effective date of any other registration statement of the Company
demanded pursuant to this Section 2(a); and

(iii) the Company shall not be obligated to file a registration statement
relating to a registration request pursuant to this Section 2: (A) in the case
of a registration request by Halliburton or any of its Affiliates, on more than
three occasions after such time as Halliburton and its Affiliates collectively
own less than a majority of the voting power of the then outstanding shares of
Common Stock (it being acknowledged that so long as Halliburton and its
Affiliates collectively own a majority of the voting power of the then
outstanding shares of Common Stock, there shall be no limit to the number of
occasions on which Halliburton or its Affiliates may exercise their rights under
this Section 2), or (B) in the case of a registration request by a Permitted
Transferee or any of its Affiliates, on more than the number of occasions
permitted such Holder in accordance with Section 11 hereof (it being
acknowledged that (1) the exercise by such Permitted Transferee and its
Affiliates of such rights shall not limit the number of occasions on which
Halliburton and its Affiliates may exercise their rights under this Section 2
and (2) so long as such Permitted Transferee and its Affiliates collectively own
a majority of the then outstanding shares of Common Stock, there shall be no
limit to the number of occasions on which such Permitted Transferee or its
Affiliates may exercise their rights under this Section 2).

(b) Notwithstanding any other provision of this Agreement to the contrary, a
registration requested by a Holder pursuant to this Section 2 shall not be
deemed to have been effected (and, therefore, not requested for purposes of
Section 2(a)), (i) unless the registration statement filed in connection
therewith has become effective, (ii) if after such registration statement has
become effective, it becomes subject to any stop order, or there is issued an
injunction or other order or decree of the SEC or other governmental agency or
court for any reason other than a misrepresentation or an omission by such
Holder, which injunction, order or decree prohibits or otherwise materially and
adversely affects the offer and sale of the Registrable Securities so registered
prior to the completion of the distribution thereof in

 

-5-



--------------------------------------------------------------------------------

accordance with the plan of distribution set forth in the registration statement
or (iii) if the conditions to closing specified in the purchase agreement or
underwriting agreement entered into in connection with such registration are not
satisfied other than by reason of some act, misrepresentation or omission by a
Holder and are not waived by the purchasers or underwriters.

(c) In the event that any registration pursuant to this Section 2 shall involve,
in whole or in part, an underwritten offering, Holders owning at least 50.1% of
the Fair Market Value of the Registrable Securities to be registered in
connection with such offering shall have the right to designate an underwriter
reasonably satisfactory to the Company as the lead managing underwriter of such
underwritten offering.

(d) The Company shall have the right to cause the registration of additional
securities for sale for the account of any person (including the Company) in any
registration of Registrable Securities requested by any Holder pursuant to
Section 2(a), other than the Exchange Offer; provided, however, that if the
managing underwriter or other independent marketing agent for such offering (if
any) determines that, in its opinion, the additional securities proposed to be
sold will materially and adversely affect the offering and sale of the
Registrable Securities to be registered in accordance with the intended method
or methods of disposition then contemplated by such Holder, only the number or
principal amount of such additional securities, if any (in excess of the number
or principal amount of Registrable Securities), which, in the opinion of such
underwriter or agent, can be so sold without materially and adversely affecting
such offering shall be included in such registration. The rights of a Holder to
cause the registration of additional Registrable Securities held by such Holder
in any registration of Registrable Securities requested by another Holder
pursuant to Section 2(a) shall be governed by the agreement of the Holders with
respect thereto as provided in Section 11(a).

(e) The Company shall not be obligated to file a registration statement relating
to a registration request by a Holder pursuant to this Section 2 from and after
such time as such Holder (together with any Affiliates of such Holder) first
owns Registrable Securities representing (assuming for this purpose the
conversion, exchange or exercise of all Registrable Securities then owned by
such Holder that are convertible into or exercisable or exchangeable for Common
Stock of the Company) less than 10% of the then issued and outstanding Common
Stock of the Company.

3. Piggyback Registration. If the Company at any time proposes to register any
of its Common Stock or any of its other securities (such Common Stock and other
securities collectively, “Other Securities”) under the Securities Act, whether
or not for sale for its own account, in a manner which would permit registration
of Registrable Securities under the Securities Act, it will at such time give
prompt written notice to each Holder of its intention to do so at least 20
business days prior to the anticipated filing date of the registration statement
relating to such registration. Such notice shall offer each such Holder the
opportunity to include in such registration statement such number of Registrable
Securities as each such Holder may request. Upon the written request of any such
Holder made within 15 business days after the receipt of the Company’s notice
(which request shall specify the number of Registrable Securities intended to be
disposed of and the intended method of disposition thereof), the Company shall
effect, in the manner set forth in Section 5, in connection with the
registration of the Other Securities, the registration under the Securities Act
of all Registrable Securities which

 

-6-



--------------------------------------------------------------------------------

the Company has been so requested to register, to the extent required to permit
the disposition (in accordance with such intended methods thereof) of the
Registrable Securities so requested to be registered, provided that:

(a) if at any time after giving written notice of its intention to register any
securities and prior to the effective date of such registration, the Company
shall determine for any reason not to register or to delay registration of such
securities, the Company may, at its election, give written notice of such
determination to the Holders and, thereupon, (A) in the case of a determination
not to register, the Company shall be relieved of its obligation to register any
Registrable Securities in connection with such registration and (B) in the case
of a determination to delay such registration, the Company shall be permitted to
delay registration of any Registrable Securities requested to be included in
such registration for the same period as the delay in registering such Other
Securities, but, in either such case, without prejudice to the rights of the
Holders under Section 2;

(b)(i) if the registration referred to in the first sentence of this Section 3
is to be a registration in connection with an underwritten offering on behalf of
any of the Company, holders of securities (other than Registrable Securities) of
the Company (“Other Holders”) or Holders of Registrable Securities, and the
managing underwriter for such offering advises the Company in writing that, in
such firm’s opinion, such offering would be materially and adversely affected by
the inclusion therein of Registrable Securities requested to be included therein
pursuant to this Section 3 because such Registrable Securities are not of the
same type, class or series as the securities to be offered and sold in such
offering on behalf of the Company, the Other Holders and/or the Holders of
Registrable Securities, the Company may exclude all such Registrable Securities
requested to be included therein pursuant to this Section 3 from such offering.

(ii) if the registration referred to in the first sentence of this Section 3 is
to be a registration in connection with an underwritten primary offering on
behalf of the Company, and the managing underwriter for such offering advises
the Company in writing that, in such firm’s opinion, such offering would be
materially and adversely affected by the inclusion therein of the Holder’s
Registrable Securities requested to be included therein pursuant to this
Section 3 because the number or principal amount of such Registrable Securities,
considered together with the number or principal amount of securities proposed
to be offered by the Company, exceeds the Maximum Marketable Amount, the Company
shall include in such registration (1) first, the lesser of (A) all securities
the Company proposes to sell for its own account (“Company Securities”) and
(B) the number or principal amount of Company Securities that represents 80% of
the total number or principal amount of the Maximum Marketable Amount (or the
fair market value of the Maximum Marketable Amount if such Registrable
Securities are not of the same type, class or series as the Company Securities)
included in such registration; (2) second, the lesser of (A) the number or
principal amount of Registrable Securities requested to be included therein
pursuant to this Section 3 and (B) the number or principal amount of such
Registrable Securities that represents 20% of the total number or principal
amount of the Maximum Marketable Amount (or the fair market value of the Maximum
Marketable Amount if such Registrable Securities are not of the same type, class
or series as the Company Securities) included in such registration (in either
case, allocated among the Holders in accordance with the agreement of the
Holders with respect thereto as provided in Section 11(a)); and (3) third, the

 

-7-



--------------------------------------------------------------------------------

number or principal amount of securities, if any, requested to be included
therein by Other Holders (in excess of the number or principal amount of Company
Securities and such Registrable Securities) which, in the opinion of such
underwriter, can be so sold without materially and adversely affecting such
offering (allocated among such Other Holders on the basis of the number or
principal amount (or the fair market value of such securities if the securities
are not of the same type, class or series) of the securities requested to be
included therein by each such Other Holder); and

(iii) if the registration referred to in the first sentence of this Section 3 is
to be a registration in connection with an underwritten secondary offering on
behalf of Other Holders made pursuant to demand registration rights granted by
the Company to such Other Holders or on behalf of a Holder of Registrable
Securities made pursuant to Section 2 of this Agreement (the “Initiating
Holders”), and the managing underwriter for such offering advises the Company in
writing that, in such firm’s opinion, such offering would be materially and
adversely affected by the inclusion therein of the Holder’s Registrable
Securities requested to be included therein pursuant to this Section 3 because
the number or principal amount of such Registrable Securities, considered
together with the number or principal amount of securities proposed to be
offered by the Initiating Holders, exceeds the Maximum Marketable Amount, the
Company shall include in such registration; (1) first, all securities any such
Initiating Holder proposes to sell for its own account (the “Initiating Holder
Securities”); (2) second, the number or principal amount of such Registrable
Securities (in excess of the number or principal amount of Initiating Holder
Securities) which, in the opinion of such underwriter, can be sold without
materially and adversely affecting such offering (allocated among the Holders in
accordance with the agreement of the Holders with respect thereto as provided in
Section 11(a)); and (3) third, the number or principal amount of securities, if
any, requested to be included therein by Other Holders to which clause (1) does
not apply or the Company (in excess of the number or principal amount of
Initiating Holder Securities and such Registrable Securities) which, in the
opinion of such underwriter, can be so sold without materially and adversely
affecting such offering (allocated among such Other Holders and the Company on
the basis of the number or principal amount (or the fair market value of such
securities if the securities are not of the same type, class or series) of the
securities requested to be included therein by each such Other Holder or the
Company; and

(c) the Company shall not be required to effect any registration of Registrable
Securities under this Section 3 incidental to (i) the registration of any of its
securities in connection with stock option or other executive or employee
benefit or compensation plans of the Company, or (ii) the registration of any of
its equity securities to be issued solely in connection with the Company’s
acquisition of an entity or business in a transaction governed by Rule 145
promulgated under the Securities Act; and

(d) no registration of Registrable Securities effected under this Section 3
shall relieve the Company of its obligation to effect any registration of
Registrable Securities required of the Company pursuant to Section 2 hereof.

4. Expenses. Except as otherwise provided in this Section 4, the Company agrees
to pay all Registration Expenses with respect to a registration pursuant to this
Agreement. All internal expenses of the Company or a Holder in connection with
any offering pursuant to this Agreement, including, without limitation, the
salaries and expenses of officers and employees,

 

-8-



--------------------------------------------------------------------------------

including in-house attorneys, shall be borne by the party incurring them. All
Selling Expenses of the Holders participating in any registration pursuant to
this Agreement shall be borne by such Holders pro rata based on each Holder’s
number of Registrable Securities included in such registration. Notwithstanding
the foregoing, Halliburton will (i) reimburse the Company with respect to SEC
filing fees and New York Stock Exchange listing fees incurred by the Company in
connection with the Exchange Offer and the filing of the Exchange Offer
Registration Statement, (ii) reimburse the Company with respect to any fees and
expenses of the Company’s independent public accountants paid by the Company in
connection with the preparation and filing of the Exchange Offer Registration
Statement, and (iii) pay the Company an amount equal to (A) the total costs
incurred by the Company with respect to the reasonable fees and expenses of the
independent legal counsel and independent financial advisor retained by the
special committee of the Company’s board of directors formed in connection with
the Company’s review of certain matters relating to the Exchange Offer,
multiplied by (B) the Reimbursement Factor (as defined below). The term
“Reimbursement Factor” means the amount (rounded to the nearest four decimal
places) equal to (i) 135,627,000 less the total number of shares of Common Stock
issued in exchange for tendered shares of Halliburton common stock accepted by
Halliburton upon consummation of the Exchange Offer; divided by
(ii) 135,627,000. If the Exchange Offer is commenced but ultimately not
consummated, the Reimbursement Factor shall be deemed to be 100%.

5. Registration and Qualification. If and whenever the Company is required to
use its best efforts to effect the registration of any Registrable Securities
under the Securities Act as provided in Section 2 or 3 hereof, the Company,
shall:

(a) prepare and file a registration statement under the Securities Act relating
to the Registrable Securities to be offered as soon as practicable, but in no
event later than 30 days (45 days if the applicable registration form is other
than Form S-3) after the date notice is given, and use its best efforts to cause
the same to become effective as soon as practicable thereafter, but in no event
later than 75 days after the date notice is given (90 days if the applicable
registration form is other than Form S-3); provided that, a reasonable time
before filing a registration statement or prospectus, or any amendments or
supplements thereto (other than reports required to be filed by it under the
Exchange Act and the rules and regulations adopted by the SEC thereunder), the
Company will furnish to the Holders and their counsel and other representatives
(including underwriters) for review and comment, copies of all documents
proposed to be filed and provided further, that if Halliburton so requests
(i) it and its counsel and other representatives (including underwriters) may
participate in the drafting and preparation of such registration statement and
prospectus and (ii) such information as it believes may be beneficial to be
included in the registration statement and prospectus for marketing purposes
shall be included therein so long as disclosure of such information (A) is in
compliance with applicable law and (B) does not competitively harm the Company;

(b) prepare and file with the SEC such amendments and supplements to such
registration statement and the prospectus used in connection therewith as may be
necessary to keep such registration statement effective with respect to the
disposition of all Registrable Securities included therein and to otherwise
comply with the provisions of the Securities Act with respect to the disposition
of all Registrable Securities included therein until the earlier of (i) such
time as all of such Registrable Securities have been disposed of in accordance
with the

 

-9-



--------------------------------------------------------------------------------

intended methods of disposition set forth in such registration statement and
(ii) the expiration of nine months after such registration statement becomes
effective; provided, that such nine-month period shall be extended for such
number of days that equals the number of days elapsing from (A) the date the
written notice contemplated by paragraph (f) below is given by the Company to
(B) the date on which the Company delivers to the Holders the supplement or
amendment contemplated by paragraph (f) below; and provided further, that in the
case of a registration to permit the exercise or exchange of Exchangeable
Securities for, or the conversion of Exchangeable Securities into, Registrable
Securities, the time limitation contained in clause (ii) above shall be
disregarded to the extent that, in the written opinion of Halliburton’s counsel
delivered to the Company, such Registrable Securities are required to be covered
by an effective registration statement under the Securities Act at the time such
Registrable Securities are issued upon exercise, exchange or conversion of
Registrable Securities in order for such Registrable Securities to be freely
tradeable by any person who is not an Affiliate of the Company or Halliburton;

(c) furnish to the Holders and to any underwriter of such Registrable Securities
such number of conformed copies of such registration statement and of each
amendment thereto (in each case including all exhibits), such number of copies
of the prospectus included in such registration statement (including each
preliminary prospectus and any summary prospectus) and of each supplement
thereto, in conformity with the requirements of the Securities Act, and such
other documents, as the Holders or such underwriter may reasonably request in
order to facilitate the public sale of the Registrable Securities, and a copy of
any and all transmittal letters or other correspondence to, or received from,
the SEC or any other governmental agency or self-regulatory body or other body
having jurisdiction (including any domestic or foreign securities exchange)
relating to such offering;

(d) use its best efforts to register or qualify all Registrable Securities
covered by such registration statement under the securities or blue sky laws of
such jurisdictions (domestic or foreign) as the Holders or any underwriter of
such Registrable Securities shall request, and use its best efforts to obtain
all appropriate registrations, permits and consents required in connection
therewith, and do any and all other acts and things which may be necessary or
advisable to enable the Holders or any such underwriter to consummate the
disposition in such jurisdictions of its Registrable Securities covered by such
registration statement; provided that the Company shall not for any such purpose
be required to register or qualify generally to do business as a foreign
corporation in any jurisdiction wherein it is not so qualified, or to subject
itself to taxation in any such jurisdiction, or to consent to general service of
process in any such jurisdiction;

(e) (i) use its best efforts to furnish an opinion of counsel for the Company
addressed to the underwriters dated the date or dates provided for under the
underwriting agreement (if any) (or if such offering is not underwritten, dated
the effective date of the registration statement), and (ii) use its best efforts
to furnish a “cold comfort” letter addressed to the underwriters and each Holder
of Registrable Securities included in such registration (each a “Selling
Holder”), if permissible under applicable accounting practices, and signed by
the independent public accountants who have audited the Company’s financial
statements included in such registration statement, in each such case covering
substantially the same matters with respect to such registration statement (and
the prospectus included therein) as are customarily

 

-10-



--------------------------------------------------------------------------------

covered in opinions of issuer’s counsel and in accountants’ letters delivered to
underwriters in underwritten public offerings of securities and such other
matters as the Selling Holders may reasonably request and, in the case of such
accountants’ letter, with respect to events subsequent to the date of such
financial statements;

(f) immediately notify the Selling Holders in writing (i) at any time when a
prospectus relating to a registration pursuant to Section 2 or 3 hereof is
required to be delivered under the Securities Act of the happening of any event
as a result of which the prospectus included in such registration statement, as
then in effect, includes an untrue statement of a material fact or omits to
state any material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading, (ii) of any request by the SEC or any other regulatory body or
other body having jurisdiction for any amendment of or supplement to any
registration statement or other document relating to such offering, and (iii) of
the issuance by the SEC of any stop order suspending the effectiveness of any
registration statement relating to such offering or the initiation of
proceedings for that purpose and in any such case (i), (ii) or (iii) at the
request of the Selling Holders, promptly prepare and furnish to the Selling
Holders a reasonable number of copies of a supplement to or an amendment of such
prospectus as may be necessary so that, as thereafter delivered to the
purchasers of such Registrable Securities, such prospectus shall not include an
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary to make the statements therein, in light of the
circumstances under which they are made, not misleading or to remove such stop
order;

(g) use its best efforts to list all such Registrable Securities covered by such
registration on each securities exchange and inter-dealer quotation system on
which the Common Stock is then listed;

(h) use its best efforts to list all Registrable Securities covered by such
registration statement on any securities exchange or inter-dealer quotation
system (in each case, domestic or foreign) not described in paragraph (g) above
as the Selling Holders or any underwriter of such Registrable Securities shall
reasonably request, and use its best efforts to obtain all appropriate
registrations, permits and consents required in connection therewith, and to do
any and all other acts and things which may be necessary or advisable to effect
such listing;

(i) to the extent reasonably requested by the lead or managing underwriters in
connection with any underwritten offering, send appropriate officers of the
Company to attend any “road shows” scheduled in connection with any such
registration;

(j) furnish for delivery in connection with the closing of any offering of
Registrable Securities unlegended certificates representing ownership of the
Registrable Securities being sold in such denominations as shall be requested by
the Selling Holders or the underwriters; and

(k) use its best efforts to make available to its security holders, as soon as
reasonably practicable (but not more than eighteen months) after the effective
date of the registration statement, an earnings statement which shall satisfy
the provisions of Section 11(a) of the Securities Act and the rules and
regulations promulgated thereunder.

 

-11-



--------------------------------------------------------------------------------

The Company may require each Selling Holder to furnish the Company with such
information regarding such Selling Holder and pertinent to the disclosure
requirements relating to the registration and the distribution of such
securities as the Company may from time to time reasonably request.

6. Exchangeable Securities; Spin-off or Exchange Offer. Halliburton shall be
entitled, if it intends to offer any options, rights, warrants, debt securities,
preference shares or other securities issued or to be issued by it or any other
person that are exercisable or exchangeable for or convertible into any
Registrable Securities (“Exchangeable Securities”), to register the Registrable
Securities underlying such options, rights, warrants, debt securities,
preference shares or other securities pursuant to (and subject to the
limitations contained in) Section 2 of this Agreement. Halliburton shall also be
entitled, if it intends to distribute Registrable Securities to the holders of
its common stock or other securities (including any distribution in exchange for
Halliburton common stock or other securities) by means of a distribution or
exchange offer, including, without limitation, the Exchange Offer, to register
such Registrable Securities pursuant to (and subject to the limitations
contained in) Section 2 of this Agreement.

7. Underwriting; Due Diligence.

(a) If requested by the underwriters for any underwritten offering of
Registrable Securities pursuant to a registration requested under this
Agreement, the Company shall enter into an underwriting agreement, with such
underwriters for such offering, such agreement to contain such representations
and warranties by the Company and such other terms and provisions as are
customarily contained in underwriting agreements with respect to secondary
distributions, including, without limitation, indemnities and contribution
substantially to the effect and to the extent provided in Section 8 hereof and
the provision of opinions of counsel and accountants’ letters to the effect and
to the extent provided in Section 5(e) hereof. The Selling Holders on whose
behalf the Registrable Securities are to be distributed by such underwriters
shall be parties to any such underwriting agreement and the representations and
warranties by, and the other agreements on the part of, the Company to and for
the benefit of such underwriters, shall also be made to and for the benefit of
such Selling Holders. Such underwriting agreement shall also contain such
representations and warranties by the Selling Holders on whose behalf the
Registrable Securities are to be distributed as are customarily contained in
underwriting agreements with respect to secondary distributions. The Selling
Holders may require that any additional securities included in an offering
proposed by a Holder be included on the same terms and conditions as the
Registrable Securities that are included therein.

(b) In the event that any registration pursuant to Section 3 shall involve, in
whole or in part, an underwritten offering, the Company may require the
Registrable Securities requested to be registered pursuant to Section 3 to be
included in such underwritten offering on the same terms and conditions as shall
be applicable to the other securities being sold through underwriters under such
registration. If requested by the underwriters for such underwritten offering,
the Selling Holders on whose behalf the Registrable Securities are to be
distributed shall enter into an underwriting agreement with such underwriters,
such agreement to contain such representations and warranties by the Selling
Holders and such other terms and provisions as are customarily contained in
underwriting agreements with respect to secondary distributions,

 

-12-



--------------------------------------------------------------------------------

including, without limitation, indemnities and contribution substantially to the
effect and to the extent provided in Section 8 hereof. Such underwriting
agreement shall also contain such representations and warranties by the Company
and such other person or entity for whose account securities are being sold in
such offering as are customarily contained in underwriting agreements with
respect to secondary distributions.

(c) In connection with the preparation and filing of each registration statement
registering Registrable Securities under the Securities Act, the Company shall
give the Holders of such Registrable Securities and the Underwriters, if any,
and their respective counsel and accountants, such reasonable and customary
access to its books and records and such opportunities to discuss the business
of the Company with its officers and the independent public accountants who have
certified the Company’s financial statements as shall be necessary, in the
opinion of such Holders and such underwriters or their respective counsel, to
conduct a reasonable investigation within the meaning of the Securities Act.

8. Indemnification and Contribution.

(a) In the case of each offering of Registrable Securities made pursuant to this
Agreement, the Company agrees to indemnify and hold harmless each Holder, its
officers and directors, each underwriter of Registrable Securities so offered
and each person, if any, who controls any of the foregoing persons within the
meaning of the Securities Act, from and against any and all claims, liabilities,
losses, damages, expenses and judgments, joint or several, to which they or any
of them may become subject, under the Securities Act or otherwise, including any
amount paid in settlement of any litigation commenced or threatened, and shall
promptly reimburse them, as and when incurred, for any reasonable legal or other
expenses incurred by them in connection with investigating any claims and
defending any actions, insofar as such losses, claims, damages, liabilities or
actions shall arise out of, or shall be based upon, any untrue statement or
alleged untrue statement of a material fact contained in the registration
statement (or in any preliminary or final prospectus included therein) or any
amendment or supplement thereto, or in any document incorporated by reference
therein, or any omission or alleged omission to state therein a material fact
required to be stated therein or necessary to make the statements therein not
misleading; provided, however, that the Company shall not be liable to a
particular Holder in any such case to the extent that any such loss, claim,
damage, liability or action arises out of, or is based upon, any untrue
statement or alleged untrue statement, or any omission, if such statement or
omission shall have been made in reliance upon and in conformity with
information relating to such Holder furnished to the Company in writing by or on
behalf of such Holder and identified in such writing as being specifically for
use in the preparation of the registration statement (or in any preliminary or
final prospectus included therein) or any amendment or supplement thereto, which
information, with respect to the Exchange Offer Registration Statement, consists
of the information specified in Section 8(e). Such indemnity shall remain in
full force and affect regardless of any investigation made by or on behalf of a
Holder and shall survive the transfer of such securities. The foregoing
indemnity agreement is in addition to any liability which the Company may
otherwise have to each Holder, any of such Holder’s directors or officers,
underwriters of the Registrable Securities or any controlling person of the
foregoing; provided, further, that this indemnity does not apply in favor of any
underwriter or person controlling an underwriter (or if a Selling Holder offers
Registrable Securities directly without an underwriter, the Selling Holder) with
respect to any loss, liability,

 

-13-



--------------------------------------------------------------------------------

claim, damage or expense arising out of or based upon any untrue statement or
alleged untrue statement or omission or alleged omission in any preliminary
prospectus if a copy of a final prospectus was not sent or given by or on behalf
of an underwriter (or the Selling Holder, if the Selling Holder offered the
Registrable Securities directly without an underwriter) to the person asserting
such loss, claim, damage, liability or action at or prior to the written
confirmation of the sale of the Registrable Securities if so required by the
Securities Act and such untrue statement or omission had been corrected in such
final prospectus.

(b) In the case of each offering made pursuant to this Agreement, each Holder of
Registrable Securities included in such offering, by exercising its registration
rights hereunder, agrees to indemnify and hold harmless the Company, its
officers and directors and each person, if any, who controls any of the
foregoing within the meaning of the Securities Act (and if requested by the
underwriters, each underwriter who participates in the offering and each person,
if any, who controls any such underwriter within the meaning of the Securities
Act), from and against any and all claims, liabilities, losses, damages,
expenses and judgments, joint or several, to which they or any of them may
become subject, under the Securities Act or otherwise, including any amount paid
in settlement of any litigation commenced or threatened, and shall promptly
reimburse them, as and when incurred, for any legal or other expenses incurred
by them in connection with investigating any claim and defending any actions,
insofar as any such losses, claims, damages, liabilities or actions shall arise
out of, or shall be based upon, any untrue statement or alleged untrue statement
of a material fact contained in the registration statement (or in any
preliminary or final prospectus included therein) or any amendment or supplement
thereto, or any omission or alleged omission to state therein a material fact
required to be stated therein or necessary to make the statements therein not
misleading, but in each case only to the extent that such untrue statement of a
material fact is contained in, or such material fact is omitted from,
information relating to such Holder furnished in writing to the Company by or on
behalf of such Holder and identified in such writing as being specifically for
use in the preparation of such registration statement (or in any preliminary or
final prospectus included therein), which information, with respect to the
Exchange Offer Registration Statement, consists of the information specified in
Section 8(e). The foregoing indemnity is in addition to any liability which such
Holder may otherwise have to the Company, any of its directors or officers,
underwriters who participates in the offering or any controlling person of the
foregoing; provided, however, that this indemnity does not apply in favor of any
underwriter or person controlling an underwriter (or if the Company offers
securities directly without an underwriter, the Company) with respect to any
loss, liability, claim, damage or expense arising out of or based upon any
untrue statement or alleged untrue statement or omission or alleged omission in
any preliminary prospectus if a copy of a final prospectus was not sent or given
by or on behalf of an underwriter (or the Company, if the Company offered the
securities directly without an underwriter) to the person asserting such loss,
claim, damage, liability or action at or prior to the written confirmation of
the sale of the securities if so required by the Securities Act and such untrue
statement or omission had been corrected in such final prospectus.

(c) Each party indemnified under Paragraph (a) or (b) of this Section 8 shall,
promptly after receipt of notice of any claim or the commencement of any action
against such indemnified party in respect of which indemnity may be sought,
notify the indemnifying party in writing of the claim or the commencement
thereof; provided that the failure to notify the indemnifying party shall not
relieve it from any liability which it may have to an indemnified

 

-14-



--------------------------------------------------------------------------------

party on account of the indemnity agreement contained in paragraph (a) or (b) of
this Section 8, except to the extent the indemnifying party was materially
prejudiced by such failure, and in no event shall relieve the indemnifying party
from any other liability which it may have to such indemnified party. If any
such claim or action shall be brought against an indemnified party, and such
indemnified party notifies the indemnifying party thereof, the indemnifying
party shall be entitled to participate therein, and, to the extent that it
wishes, jointly with any other similarly notified indemnifying party, to assume
the defense thereof with counsel reasonably satisfactory to the indemnified
party. After notice from the indemnifying party to the indemnified party of its
election to assume the defense of such claim or action, the indemnifying party
shall not be liable to the indemnified party under this Section 8 for any legal
or other expenses subsequently incurred by the indemnified party in connection
with the defense thereof other than reasonable costs of investigation; provided
that each indemnified party, its officers and directors, if any, and each
person, if any, who controls such indemnified party within the meaning of the
Securities Act, shall have the right to employ separate counsel reasonably
approved by the indemnifying party to represent them if the named parties to any
action (including any impleaded parties) include both such indemnified party and
an indemnifying party or an Affiliate of an indemnifying party, and such
indemnified party shall have been advised by counsel a conflict may exist
between such indemnified party and such indemnifying party or such Affiliate
that makes representation by the same counsel inadvisable, and in that event the
fees and expenses of one such separate counsel for all such indemnified parties
shall be paid by the indemnifying party. An indemnified party will not enter
into any settlement agreement which is not approved by the indemnifying party,
such approval not to be unreasonably withheld. The indemnifying party may not
agree to any settlement of any such claim or action which provides for any
remedy or relief other than monetary damages for which the indemnifying party
shall be responsible hereunder, without the prior written consent of the
indemnified party, which consent shall not be unreasonably withheld. In any
action hereunder as to which the indemnifying party has assumed the defense
thereof with counsel reasonably satisfactory to the indemnified party, the
indemnified party shall continue to be entitled to participate in the defense
thereof, with counsel of its own choice, but, except as set forth above, the
indemnifying party shall not be obligated hereunder to reimburse the indemnified
party for the costs thereof. In all instances, the indemnified party shall
cooperate fully with the indemnifying party or its counsel in the defense of
such claim or action.

(d) If the indemnification provided for in this Section 8 shall for any reason
be unavailable to or insufficient to hold harmless an indemnified party in
respect of any loss, claim, damage or liability, or any action in respect
thereof, referred to herein, then each indemnifying party shall, in lieu of
indemnifying such indemnified party, contribute to the amount paid or payable by
such indemnified party as a result of such loss, claim, damage or liability, or
action in respect thereof, in such proportion as shall be appropriate to reflect
the relative fault of the indemnifying party on the one hand and the indemnified
party on the other with respect to the statements or omissions which resulted in
such loss, claim, damage or liability, or action in respect thereof, as well as
any other relevant equitable considerations. The relative fault shall be
determined by reference to whether the untrue or alleged untrue statement of a
material fact or omission or alleged omission to state a material fact relates
to information related to and supplied by the indemnifying party on the one hand
or the indemnified party on the other, the intent of the parties and their
relative knowledge, access to information and opportunity to correct or prevent
such statement or omission, but not by reference to any indemnified party’s
stock ownership in

 

-15-



--------------------------------------------------------------------------------

the Company. In no event, however, shall a Holder be required to contribute in
excess of the amount of the net proceeds received by such Holder in connection
with the sale of Registrable Securities in the offering which is the subject of
such loss, claim, damage or liability. The amount paid or payable by an
indemnified party as a result of the loss, claim, damage or liability, or action
in respect thereof, referred to above in this paragraph shall be deemed to
include, for purposes of this paragraph, any legal or other expenses reasonably
incurred by such indemnifying party in connection with investigating or
defending any such action or claim. No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any person who was not guilty of such
fraudulent misrepresentation.

(e) Halliburton and the Company hereby confirm and acknowledge that the
information appearing under the following captions in the prospectus included in
the Exchange Offer Registration Statement constitutes the information relating
to Halliburton that has been furnished to the Company in writing by or on behalf
of Halliburton specifically for use in the preparation of the Exchange Offer
Registration Statement: (i) “Questions and Answers About the Exchange Offer,”
(ii) “Summary – The Exchange Offer,” “– Spin-Off of KBR Common Stock,” “–
Regulatory Approval,” “– U.S. Federal Income Tax Consequences,” “– Accounting
Treatment of the Exchange Offer,” “– The Exchange Agent,” “– The Information
Agent,” “– The Dealer Managers,” “– Comparative Per Share Date – Halliburton,”
“– Selected Historical Financial Data for Halliburton and KBR – Halliburton
Selected Historical Consolidated Financial Data”; (iii) Information Regarding
Halliburton incorporated by reference or included under the captions “Summary –
The Companies”; “Risk Factors – Risks Relating to Halliburton” and “– Risks
Relating to the Exchange Offer and Any Subsequent Spin-Off”; (iv) “The
Transaction” (other than the information under the caption “KBR’s Equity
Capitalization Following the Exchange Offer”); (v) “The Exchange Offer,”
(vi) “Spin-Off of KBR Common Stock,” (vii) “Market Prices and Dividend
Information – Halliburton Common Stock,” (viii) “Capitalization of Halliburton
and KBR – Halliburton,” (ix) “Halliburton Unaudited Pro Forma Condensed
Consolidated Financial Information,” (x) “Security Ownership of Management of
Halliburton,” (xi) “U.S. Federal Income Tax Consequences”; and (xii) Information
relating to Halliburton capital stock under the caption “Comparison of
Stockholder Rights.”

9. Rule 144. The Company shall take such measures and file such information,
documents and reports as shall be required by the SEC as a condition to the
availability of Rule 144 (or any successor provision). The Company shall use its
best efforts to cause all conditions to the availability of Form S-3 (or any
successor form thereto) under the Securities Act for the filing of registration
statements under this Agreement to be met as soon as possible after the
completion of the Public Offering.

10. Holdback.

(a) Each Holder agrees, if so required by the managing underwriter of any
offering of equity securities by the Company and provided that the Company and
each of its executive officers and directors enter into similar agreements, not
to sell, make any short sale of, loan, grant any option for the purchase of,
effect any public sale or distribution of or otherwise dispose of any
Registrable Securities owned by such Holder, during the 7 days prior to and the
90 days after the registration statement relating to such offering has become
effective (or such

 

-16-



--------------------------------------------------------------------------------

shorter period as may be required by the underwriter), except as part of such
underwritten offering. Notwithstanding the foregoing sentence, each Holder
subject to the foregoing sentence shall be entitled at any time to (i) issue
shares of Common Stock or other securities upon the exercise of an option or
warrant or the conversion or exchange of a security outstanding on such date,
(ii) sell any Registrable Securities acquired in open market transactions after
the completion of such underwritten offering, (iii) sell any Registrable
Securities in a transaction in which the purchaser agrees to be bound by the
restrictions contained in the foregoing sentence and (iv) in the case of
Halliburton, effect any distribution of shares of Common Stock to the holders of
its common stock by means of a distribution or exchange offer in a transaction
intended to qualify as a tax-free distribution under Section 355 of the Internal
Revenue Code, as amended, or any corresponding provision of any successor
statute. The Company may legend and may impose stop transfer instructions on any
certificate evidencing Registrable Securities relating to the restrictions
provided for in this Section 10. The Holders shall not be subject to the
restrictions set forth in this Section 10(a) for longer than 97 days during any
12-month period and a Holder shall no longer be subject to such restrictions at
such time as such Holder together with its Affiliates shall own less than 10% of
the then outstanding shares of Common Stock on a fully-diluted basis.

(b) The Company agrees, if so required by the managing underwriter of any
offering of Registrable Securities, not to sell, make any short sale of, loan,
grant any option for the purchase of, effect any public sale or distribution of
or otherwise dispose of any of its equity securities during the 30 days prior to
and the 90 days after any underwritten registration pursuant to Section 2 or 3
hereof has become effective, except as part of such underwritten registration.
Notwithstanding the foregoing sentence, the Company shall be entitled at any
time to (i) issue shares of Common Stock or other securities upon the exercise
of an option or warrant or the conversion or exchange of a security outstanding
on such date, (ii) grant options to purchase shares of Common Stock or issue
restricted shares of Common Stock or other securities pursuant to employee
benefit plans in effect on such date and (iii) sell shares of Common Stock or
other securities in a transaction in which the purchaser agrees to be bound by
the restrictions contained in the preceding paragraph. The Company shall use its
best efforts to obtain and enforce similar agreements from any other Persons if
requested by the managing underwriter of such offering. Neither the Company nor
such Persons shall be subject to the restrictions set forth in this
Section 10(b) for longer than 120 days during any 12-month period.

11. Transfer of Registration Rights.

(a) A Holder may transfer all or any portion of its rights under this Agreement
to any transferee of Registrable Securities that represent (assuming the
conversion, exchange or exercise of all Registrable Securities so transferred
that are convertible into or exercisable or exchangeable for the Company’s
Common Stock) at least 10% of the then issued and outstanding Common Stock of
the Company (each, a “Permitted Transferee”); provided, however, that (i) with
respect to any transferee of a majority of the then outstanding shares of Common
Stock, the Company shall not be obligated to file a registration statement
pursuant to a registration request made by such transferee pursuant to Section 2
hereof on more than two occasions after such time as such transferee owns less
than a majority of the then outstanding shares of Common Stock, (ii) with
respect to any transferee of less than a majority but more than 25% of the then
outstanding shares of Common Stock, the Company shall not be obligated to file

 

-17-



--------------------------------------------------------------------------------

a registration statement pursuant to a registration request made by such
transferee pursuant to Section 2 hereof on more than two occasions, and
(iii) with respect to any transferee of 25% or less of the then issued and
outstanding Common Stock, the Company shall not be obligated to file a
registration statement pursuant to a registration request made by such
transferee pursuant to Section 2 hereof on more than one occasion. Any Holder
electing to transfer registration rights pursuant to this Section shall provide
the Company with written notice promptly following such Holder’s execution of a
binding agreement to transfer Registrable Securities. Such notice shall state
the name and address of any Permitted Transferee and identify the number and/or
aggregate principal amount of Registrable Securities with respect to which the
rights under this Agreement are being transferred and the scope of the rights so
transferred. In connection with any such transfer, the term Halliburton as used
in this Agreement (other than in Sections 2(a)(iii) and 5(a)) shall, where
appropriate to assign the rights and obligations hereunder to such Permitted
Transferee, be deemed to refer to the Permitted Transferee of such Registrable
Securities. Halliburton and any Permitted Transferees may exercise the
registration rights hereunder in such priority, as among themselves, as they
shall agree among themselves, and the Company shall observe any such agreements
of which it shall have notice as provided above.

(b) After any such transfer, the transferring Holder shall retain its rights
under this Agreement with respect to all other Registrable Securities owned by
such transferring Holder.

(c) Upon the request of the transferring Holder, the Company shall execute an
agreement with a Permitted Transferee substantially similar to this Agreement.

12. Miscellaneous.

(a) Injunctions. Each party acknowledges and agrees that irreparable damage
would occur in the event that any of the provisions of this Agreement was not
performed in accordance with its specific terms or was otherwise breached.
Therefore, each party shall be entitled to an injunction or injunctions to
prevent breaches of the provisions of this Agreement and to enforce specifically
the terms and provisions hereof in any court having jurisdiction, such remedy
being in addition to any other remedy to which such party may be entitled at law
or in equity.

(b) Severability. If any term or provision of this Agreement is held by a court
of competent jurisdiction to be invalid, void or unenforceable, the remainder of
the terms and provisions set forth herein shall remain in full force and effect
and shall in no way be affected, impaired or invalidated, and each of the
parties shall use its best efforts to find and employ an alternative means to
achieve the same or substantially the same result as that contemplated by such
term or provision.

(c) Further Assurances. Subject to the specific terms of this Agreement, each of
the parties hereto shall make, execute, acknowledge and deliver such other
instruments and documents, and take all such other actions, as may be reasonably
required in order to effectuate the purposes of this Agreement and to consummate
the transactions contemplated hereby.

 

-18-



--------------------------------------------------------------------------------

(d) Waivers, etc. Except as otherwise expressly set forth in this Agreement, no
failure or delay on the part of either party in exercising any power or right
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power. Except as otherwise
expressly set forth in this Agreement, no modification or waiver of any
provision of this Agreement nor consent to any departure therefrom shall in any
event be effective unless the same shall be in writing and signed by an
authorized officer of each of the parties, and then such waiver or consent shall
be effective only in the specific instance and for the purpose for which given.

(e) Entire Agreement. This Agreement contains the final and complete
understanding of the parties with respect to its subject matter. This Agreement
supersedes all prior agreements and understandings between the parties, whether
written or oral, with respect to the subject matter hereof.

(f) Counterparts. For the convenience of the parties, this Agreement may be
executed in any number of counterparts, each of which shall be deemed to be an
original but all of which together shall be one and the same instrument.

(g) Termination. The right of any Holder to request registration or inclusion in
any registration pursuant to this Agreement shall terminate on such date as all
Registrable Securities held or entitled to be held upon conversion by such
Holder and its Affiliates may immediately be sold under Rule 144 during any
ninety (90) day period.

(h) Amendment. This Agreement may be amended only by a written instrument duly
executed by an authorized officer of each of the parties.

(i) Notices. Unless expressly provided herein, all notices, claims,
certificates, requests, demands and other communications hereunder shall be in
writing and shall be deemed to be duly given (i) when personally delivered or
(ii) if sent by registered or certified mail, postage prepaid, return receipt
requested, on the date the return receipt is executed or the letter refused by
the addressee or its agent or (iii) if sent by overnight courier which delivers
only upon the signed receipt of the addressee, on the date the receipt
acknowledgment is executed or refused by the addressee or its agent or (iv) if
sent by facsimile or other generally accepted means of electronic transmission,
on the date confirmation of transmission is received (provided that a copy of
any notice delivered pursuant to this clause (iv) shall also be sent pursuant to
clause (ii) or (iii)), addressed as follows or sent by facsimile to the
following number (or to such other address or facsimile number for a party as it
shall have specified by like notice):

(i) if to Halliburton, to:

Halliburton Company

5 Houston Center

1401 McKinney, Suite 2400

Houston, Texas 77010

Attention: General Counsel

 

-19-



--------------------------------------------------------------------------------

(ii) if to the Company, to

KBR, Inc.

601 Jefferson Street, Suite 3400

Houston, Texas 77002

Attention: General Counsel

(iii) if to a Holder, to the name and address as the same appear in the security
transfer books of the Company,

or to such other address as either party (or other Holders) may, from time to
time, designate in a written notice in a like manner.

(j) Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE, WITHOUT REGARD TO THE
CONFLICTS OF LAWS PRINCIPLES THEREOF.

(k) Assignment. Except as specifically provided herein, the parties may not
assign their rights under this Agreement. The Company may not delegate its
obligations under this Agreement.

(l) Conflicting Agreements. The Company shall not hereafter grant any rights to
any person to register securities of the Company, the exercise of which would
conflict with the rights granted to the Holders under this Agreement. The
Company shall not hereafter grant to any person demand registration rights
permitting it to exclude the Holders from including Registrable Securities in a
registration on behalf of such person on a basis more favorable than that set
forth in Section 2(d) hereof with respect to the Holders.

(m) Resolution of Disputes. If a dispute, claim or controversy results from or
arises out of or in connection with this Agreement, the parties agree to use the
procedures set forth in Article VII of the Separation Agreement, in lieu of
other available remedies, to resolve the same.

(n) Construction. This Agreement shall be construed as if jointly drafted by the
Company and Halliburton and no rule of construction or strict interpretation
shall be applied against either party. The paragraph headings contained in this
Agreement are for reference purposes only, and shall not affect in any manner
the meaning or interpretation of this Agreement.

(o) Exchange Offer. As used herein, (i) the terms “underwriter” and
“underwriters” shall be deemed to include, as applicable, any dealer manager or
dealer managers for the Exchange Offer, (ii) the term “underwritten offering”
shall be deemed to include the Exchange Offer, and (iii) the term “underwriting
agreement” shall be deemed to include any agreement entered into with any dealer
manager for the Exchange Offer. Any written demands and/or notices required to
be delivered by Halliburton in connection with its request for the Company to
file the Exchange Offer Registration Statement have been satisfied by
Halliburton or otherwise waived by the Company.

 

-20-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Halliburton and the Company have caused this Agreement to be
duly executed by their authorized representative as of the date first above
written.

 

HALLIBURTON COMPANY By:  

 

Name:   Title:   KBR, INC. By:  

 

Name:   Title:  

 

-21-